DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 should recite “a first order filter” to be consistent with the specification as filed.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 12-14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sparks (US 5,984,241).
In re. claim 1, Sparks teaches a thrust control assembly for an aircraft comprising; a movable thrust lever (22) configured to be used by a pilot to control the thrust of an engine of the aircraft when implementing at least one of forward and reverse thrust modes of the aircraft (col. 2, ln. 42-45), wherein the thrust lever is coupled to a hub (47) at least in the at least one of forward and reverse thrust modes of the aircraft wherein movement of the thrust lever causes movement of the hub (rotate in unison with the lever arm (22)) (col. 3, ln. 12-13), and, conversely, movement of the hub causes movement of the thrust lever (when motor (26) automatically drives arm) (col. 2, ln. 47-51), wherein the position of the hub controls an amount of thrust of the engine when operating in 
In re. claim 3, Sparks teaches the thrust control assembly of claim 1 wherein the balk application arrangement is arranged to provide a balk force on the thrust lever based on a determined position of the thrust lever (when position of thrust lever contacts rollers (45, 46)).  
In re. claim 5, Sparks teaches the thrust control assembly of claim 1 wherein the balk application arrangement is arranged to control the auto-throttle actuator to provide a balk force in accordance with a balk feel characteristic profile, indicative of a desired dependence of balk force upon position of the thrust lever (e.g. on/off profile that includes selective operation of rollers (45, 46)).  
In re. claim 7, Sparks teaches the thrust control assembly of claim 1 wherein the thrust control assembly comprises a single thrust lever (22) which is operable to control a thrust amount of the engine when operating in both forward and reverse thrust modes (col. 2, ln. 42-45), wherein the thrust lever is moveable within a first range of motion for controlling a forward thrust amount of 
In re. claim 12, Sparks teaches the thrust control assembly of claim 1 wherein the balk command is received by the balk application arrangement from a control system (93) of the aircraft (figs. 4-5), wherein the control system is arranged to generate a balk command (energize solenoid (36) by closing contact (92)) for prohibiting the application of thrust in a balk direction when the control system has determined that application of thrust in the balk direction would be inappropriate (doors (84, 86) fully deployed) (fig. 5) (col. 4, ln. 7-12).  
In re. claim 13, Sparks teaches a system for an aircraft comprising; the thrust control assembly of claim 1; a thrust reverser system comprising blocker doors (84, 86) for use in diverting thrust to implement a reverse thrust system of the aircraft in use and a control system (96), wherein the control system is arranged to generate a balk command (energize solenoid (36) by closing contact (92)) for input to the balk application arrangement prohibiting the application of thrust in a balk direction based on a position of the blocker doors (col. 4, ln. 7-12).  
In re. claim 14, Sparks teaches a method of using the thrust control assembly of claim 1 to provide a balk force on the thrust lever (inhibit movement), wherein the balk force is a force acting to oppose an attempt by the pilot to move the thrust lever in a direction so as to command or increase thrust in a balk direction (scope of balk force includes inhibit according to applicant’s specification in para [0112]), the method comprising; the balk application arrangement receiving a balk command (52) to prohibit command of thrust in a balk direction (opposing direction (A, B) of throttle) corresponding to a or the given thrust direction which the thrust lever is operable to control (col. 2, ln. 42-45), and controlling the auto-throttle actuator to provide the balk force on the thrust lever (via AND circuit (93)).  

In re. claim 18, Sparks teaches the thrust control assembly of claim 14, wherein the balk command is generated based on a position of blocker doors (84, 86) of a thrust reverser system of the aircraft (figs. 4-5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 9-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sparks as applied to claims 1, 5, and 14 respectively above and further in view of Granier et al. (US 2018/0134404).
In re. claim 2, Sparks teaches the thrust control assembly of claim 1, the auto-throttle actuator comprises a motor (26) arranged to cause movement of the hub (col. 2, ln. 47-51).
Sparks fails to disclose the balk application arrangement is arranged to control a torque of the motor of the auto-throttle actuator to provide the balk force on the thrust lever.  
Granier teaches an auto-throttle actuator comprises a motor (86) arranged to cause movement of the hub (in automatic pilot mode) (para [0176]-[0179]), and the balk application arrangement is arranged to control a torque of the motor of the auto-throttle actuator to provide the balk force on the thrust lever (motor electronic control unit (108) applies force profiles to the motor (86)) (para [0107]-[0108]) (when approaching extreme position) (para [0102]).  

In re. claim 6, Sparks fails to disclose the balk feel characteristic profile is indicative that a constant opposing force is to be applied to the thrust lever over a given range of movement of the thrust lever in the balk direction  to command or increase thrust in the balk direction.
Granier teaches the balk feel characteristic profile is indicative that a constant opposing force is to be applied to the thrust lever over a given range of movement of the thrust lever in the balk direction  to command or increase thrust in the balk direction (ramped force in figure 9) (para [0102]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Sparks to incorporate the teachings of Granier to have the balk feel characteristic profile indicative that a constant opposing force applied to the thrust lever over a given range of movement of the thrust lever in the balk direction to command or increase thrust in the balk direction, for the purpose of optimizing the available space to position the device.
In re. claim 9, Sparks fails to disclose the balk application arrangement comprises a smooth transition arrangement for providing a gradual reduction in balk force upon removal of the balk command, wherein the smooth transition arrangement comprises a smooth transition filter. 
Granier teaches the balk application arrangement comprises a smooth transition arrangement for providing a gradual reduction in balk force upon removal of the balk command, 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Sparks to incorporate the teachings of Granier to have the balk application arrangement comprise a smooth transition arrangement for providing a gradual reduction in balk force upon removal of the balk command, comprising a smooth transition filter, for the purpose of optimizing the available space to position the device.
In re. claim 10, Sparks as modified by Granier (see Granier) teach the thrust control assembly of claim 9 wherein the smooth transition filter is a first order filter (linear increasing of force in figure 9 understood to be first order).  
In re. claim 11, Sparks fails to disclose the thrust control assembly is free from solenoids.  
Granier teaches a thrust control assembly is free from solenoids (force profile generated by electric control pulses of the motor (108)) (para [0107]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Sparks to incorporate the teachings of Granier to have the thrust control assembly free from solenoids, for the purpose of optimizing the available space to position the device.
In re. claim 15, Sparks fails to disclose using a smooth transition arrangement to provide a gradual reduction in balk force upon removal of the balk command, wherein the smooth transition arrangement comprises a smooth transition filter.
Granier teaches using a smooth transition arrangement to provide a gradual reduction in balk force upon removal of the balk command, wherein the smooth transition arrangement comprises a smooth transition filter (ramped force understood to be smooth transition in figure 9) (para [0102]).  
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sparks as applied to claim 1 above and further in view of Andrieu (US 8,548,714).

In re. claim 4, Sparks fails to disclose the position of the thrust lever is determined based on a sensed position of a rotor of a motor of the auto-throttle actuator and a sensed position of the thrust lever.  
Laurent teaches the position of a thrust lever is determined based on a sensed position (24) (fig. 7) of a rotor of a motor (14a) of the auto-throttle actuator (col. 5, ln. 2-4) and a sensed position (22) of the thrust lever (4) (col. 4, ln. 15-18).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Sparks to incorporate the teachings of Laurent to have the position of the thrust lever determined based on a sensed position of a rotor of a motor of the auto-throttle actuator and a sensed position of the thrust lever, for the purpose of allowing the control means to be able to deliver an analog electrical signal for adjusting the torque of the electric motor.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sparks as applied to claim 1 above and further in view of Sakurai (US 4,567,786).


Sakurai teaches the thrust lever is one of a pair of thrust levers (24L, 24R) which are configured to  be used by a pilot to control the thrust of an engine of the aircraft in forward and reverse thrust modes of the aircraft (col. 3, ln. 19-21), wherein the pair of thrust levers includes a forward thrust lever which is operable to control a thrust amount (24L or 24R) of the engine when operating in forward thrust mode (col. 6, ln. 24-44), and a reverse thrust lever (24L or 24R) which is operable to control a thrust amount of the engine when operating in a reverse thrust mode (col. 9, ln. 44-55).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Sparks to incorporate the teachings of Sakurai to have the thrust lever as one of a pair of thrust levers configured to be used by a pilot to control the thrust of an engine of the aircraft in forward and reverse thrust modes of the aircraft, wherein the pair of thrust levers includes a forward thrust lever operable to control a thrust amount of the engine when operating in forward thrust mode, and a reverse thrust lever operable to control a thrust amount of the engine when operating in a reverse thrust mode, for the purpose of controlling multiple engines on an aircraft.
Allowable Subject Matter

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647